Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 22-41 are pending and are under examination.

Sequence Requirements
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  To comply with 35 USC 1.821(c) there must be an incorporation by reference of the electronic version of the sequence listing filed as a text file or on CD in lieu of paper) into the application. If the 35 USC 1.821(c) copy was filed on CD in lieu of paper, then there must also be a statement that the sequence listing on CD is identical to the CRF.
 	There is no incorporation by reference of the electronic version of the sequence listing that was filed 7/24/2020 into the application.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 7/24/2020 has been considered.  An initialed copy is enclosed.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please amend the claims to state type C CpG oligodeoxynucleotide – as the TLR9 agonist  is a CpG oligonucleotide as disclosed in the specification and not just any “type C oligodeoxynucleotide”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-25 and 27-31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raz et al. US 2007/0004654 1/4/2007.
Raz et al disclose a composition comprising a combination (see paragraph 207, 279, 313-315) of type I interferon activating agents (paragraph 51) including antiviral pharmaceutical such as nucleoside analog such as ribavirin (see paragraphs 52-60), TLR9 agonist such as type C oligodeoxynucleotide that is phosphorothioate modified, double stranded  (paragraph 128-201) and TLR2 agonist such as diacylated lipopeptides e.g. PAM2CSK4 (paragraph 90), wherein the composition is formulated for administration to the lungs (inhalation route or aerosol – see paragraph 249-250).
Raz et al disclose the instant method step of administering an effective amount of the composition  to an individual at risk of a viral infection e.g. a human (paragraph 323) is at risk of common viral infections1 such as the common cold virus (rhinovirus of order Picomarviridae),  influenza virus (order orthomyxoviridae).
Raz et al disclose the effective amounts of the type I interferon activating agents to administer to a subject. See paragraph 260.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 22, 25 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raz et al. US 2007/0004654 1/4/2007 in view of Jurk et al. Immunobiology 209 (2004) 141-154 cited in IDS.
Raz et al disclose a composition comprising a combination (see paragraph 207, 279, 313-315) of type I interferon activating agents (paragraph 51) including antiviral pharmaceutical such as nucleoside analog such as ribavirin (see paragraphs 52-60), TLR9 agonist such as type C oligodeoxynucleotide that is phosphorothioate modified, double stranded  (paragraph 128-201) and TLR2 agonist such as diacylated lipopeptides e.g. PAM2CSK4 (paragraph 90), wherein the composition is formulated for administration to the lungs (inhalation route or aerosol – see paragraph 249-250).
Raz et al disclose the instant method step of administering an effective amount of the composition  to an individual at risk of a viral infection e.g. a human (paragraph 323) 2 such as the common cold virus (rhinovirus of order Picomarviridae),  influenza virus (order orthomyxoviridae).
Raz et al disclose the effective amounts of the type I interferon activating agents to administer to a subject. See paragraph 260.
Raz et al does not disclose that the TLR9 agonist is ODN2395.
Jurk et al disclose a TLR9 agonist  that combines the immunostimulatory effects of A- and B- Class ODN, i.e. the C-Class ODN which requires CpG motifs at the 5’ end and palindromic sequences, located preferentially in the 3’ part, that are linked by a T-rich spacer. Jurk et al disclose that C-Class ODN stimulate efficiently B and NK cells and induce high levels of pDC-derived IFN-alpha. See page  142 column 1 last paragraph. Jurk et al disclose ODN 2395 which is a type C class CpG ODN.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made that the TLR9 agonist  of the composition of Raz et al can be ODN 2395, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Jurk et al disclose that ODN 2395 is a type C CpG ODN that combines the immunostimulatory effects of A- and B- Class ODN and which stimulates efficiently B and NK cells and induce high levels of pDC-derived IFN-alpha.

Claims 29 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raz et al. US 2007/0004654 1/4/2007.
Raz et al disclose a composition comprising a combination (see paragraph 207, 279, 313-315) of type I interferon activating agents (paragraph 51) including antiviral pharmaceutical such as nucleoside analog such as ribavirin (see paragraphs 52-60), TLR9 agonist such as type C oligodeoxynucleotide that is phosphorothioate modified, double stranded  (paragraph 128-201) and TLR2 agonist such as diacylated lipopeptides e.g. 
Raz et al disclose the instant method step of administering an effective amount of the composition  to an individual at risk of a viral infection e.g. a human (paragraph 323) is at risk of common viral infections3 such as the common cold virus (rhinovirus of order Picomarviridae),  influenza virus (order orthomyxoviridae).
Raz et al disclose the effective amounts of the type I interferon activating agents to administer to a subject. See paragraph 260.
Raz et al does not disclose the diacylated lipopeptide, TLR9 agonist and anti-viral drug are administered in an amount of from about 0.1 mg/kg to about 100 mg/kg of the individual’s body weight.
With respect to claim 33: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05. Raz et al disclose the effective amounts of the type I interferon activating agents to administer to a subject in paragraph 260. The instant doses set forth in claim 33 would not have been inventive and would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made because said doses would have been achieved by routine experimentation based on the effective doses disclosed by Raz et al.

 
Claims 29, 32 and 40-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raz et al. US 2007/0004654 1/4/2007 in view of  Miller et al. US 4,624,251 11/25/1986.

Raz et al disclose the instant method step of administering an effective amount of the composition  to an individual at risk of a viral infection e.g. a human (paragraph 323) is at risk of common viral infections4 such as the common cold virus (rhinovirus of order Picomarviridae),  influenza virus (order orthomyxoviridae).
Raz et al disclose the effective amounts of the type I interferon activating agents to administer to a subject. See paragraph 260.
Raz et al does not disclose the diacylated lipopeptide, TLR9 agonist and anti-viral drug are administered in an amount of from about 0.1 mg/kg to about 100 mg/kg of the individual’s body weight.
Raz et al does not disclose that the composition is administered by nebulization or disclose a nebulizer comprising the diacylated lipopeptide, TLR9 agonist and anti-viral pharmaceutical.
Miller disclose an apparatus for an apparatus comprising a nebulizing means for generating an aerosol which is used to deliver a substance to the breathing passageway of a subject. See column 1 to column 2 lines 1-24.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have used the an apparatus comprising a nebulizing means for generating an aerosol to deliver the composition of Raz et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Raz et al disclose that the composition can be administered via .

Claims 34-36 and 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raz et al. US 2007/0004654 1/4/2007 in view of  Miller et al. US 4,624,251 11/25/1986.
Raz et al disclose a composition comprising a combination (see paragraph 207, 279, 313-315) of type I interferon activating agents (paragraph 51) including antiviral pharmaceutical such as nucleoside analog such as ribavirin (see paragraphs 52-60), TLR9 agonist such as type C oligodeoxynucleotide that is phosphorothioate modified, double stranded  (paragraph 128-201) and TLR2 agonist such as diacylated lipopeptides e.g. PAM2CSK4 (paragraph 90), wherein the composition is formulated for administration to the lungs (inhalation route or aerosol – see paragraph 249-250).
Raz et al disclose the instant method step of administering an effective amount of the composition  to an individual at risk of a viral infection e.g. a human (paragraph 323) is at risk of common viral infections5 such as the common cold virus (rhinovirus of order Picomarviridae),  influenza virus (order orthomyxoviridae).
Raz et al disclose the effective amounts of the type I interferon activating agents to administer to a subject. See paragraph 260.
Raz et al does not disclose the diacylated lipopeptide, TLR9 agonist and anti-viral drug are administered in an amount of from about 0.1 mg/kg to about 100 mg/kg of the individual’s body weight.
Raz et al does not disclose that the method comprises administering composition being administered  comprises aerosolized diacylated lipopeptide and TLR9 agonist in combination with orally administering a composition comprising the anti-viral pharmaceutical. 
.


Claim 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raz et al. US 2007/0004654 1/4/2007 and Miller et al. US 4,624,251 11/25/1986 as combined as applied to claim 34 above further in view of Jurk et al. Immunobiology 209 (2004) 141-154 cited in IDS.
The combination of Raz et al and Miller does not disclose that the TLR9 agonist is ODN2395.
Jurk et al disclose a TLR9 agonist  that combines the immunostimulatory effects of A- and B- Class ODN, i.e. the C-Class ODN which requires CpG motifs at the 5’ end and palindromic sequences, located preferentially in the 3’ part, that are linked by a T-rich spacer. Jurk et al disclose that C-Class ODN stimulate efficiently B and NK cells and induce high levels of pDC-derived IFN-alpha. See page  142 column 1 last paragraph. Jurk et al disclose ODN 2395 which is a type C class CpG ODN.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made that the TLR9 agonist  of the aerosolized composition of Raz et al and Miller as combined or aero can be ODN 2395, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Jurk et al disclose that ODN 2395 is a type C CpG ODN that combines the immunostimulatory effects of A- and B- Class ODN and which stimulates efficiently B and NK cells and induce high levels of pDC-derived IFN-alpha.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 22-41 are rejected on the ground of nonstatutory double patenting as  being unpatentable over claims 1-12 of U.S. Patent No. 9504742 (‘742) in view of  Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.

Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘742 claims disclose a composition comprising (a) a diacylated lipopeptide i.e. PAM2CSK4 (b) TLR9 ODN selected from ODN2395 or ODNM362 or ODN10101 as TLR 9 agonist
The ‘742 claims disclose that the composition is nebulized or aerosolized that is formulated for administration to the lungs.
The ‘742 disclose a method of treating or inhibiting or attenuating a viral infection comprising administering an effective amount of the composition to an individual that has or is at risk of a viral infection wherein the virus is those listed in instant claim 30. Since the ‘742 claims disclose that the composition is nebulized  and it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have administered to said subject via nebulizer. The ‘742 claims disclose that the TLR9 agonist and diacylated lipopeptide is administered to said subject in an amount of from about 0.1 mg/kg to about 100 mg/kg of the individual’s body weight.
The ‘742 claims a method of treating or inhibiting or attenuating a viral infection comprising administering an effective amount of said composition that is aerosolized to an individual that has or is at risk of a viral infection instant claim 30. Since the ‘742 claims disclose that the composition is nebulized the composition is necessarily administered or composed in a nebulizer.
The ‘742 claims do not disclose that the composition or nebulizer comprises an antiviral pharmaceutical (claim 22 and claims 40-41, respectively) or the antiviral orally 
Snell et al disclose antiviral agents including oseltamivir (a neuraminidase inhibitor (see Snell et al at page 253 column 2) or ribavirin. Snell et al disclose that the ribavirin is approved for respiratory syncytial virus (RSV) and in 1999 anti-influenza agent oseltamivir was launched. See p. 251 under introduction.
Snell et al disclose that ribavirin accelerates recover from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have added an antiviral pharmaceutical such as oseltamivir or ribavirin to the composition (aerosol or nebulized) of the ‘742 claims, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is Snell et al disclose approved antivirals such as ribavirin or oseltamivir which are active against RSV and Influenza A+B virus and Snell et al disclose that ribavirin was shown to accelerate recover from influenza A and B infections in infants and young children. With respect to instant claim 34, administering oseltamivir separately via the oral route separately would have been beneficial as Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract

Claims 22-41 are rejected on the ground of nonstatutory double patenting as  being unpatentable over claims 1-20 of U.S. Patent No. 9186400 (‘400) in view of Noelle et al. WO2004/060319 7/22/04  and Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.
Although the claims at issue are not identical, they are not patentably distinct from each other the ‘400 claims disclose a composition comprising (a) a diacylated lipopeptide 
The ‘400 claims disclose that the composition is nebulized or aerosolized i.e. formulated for administration to the lungs. The ‘400 claims disclose a nebulizer comprising said composition.
The ‘400 claims do not disclose that the composition comprises an antiviral pharmaceutical.
Noelle et al disclose that compounds called immune response modifiers (IRMs), appear to act through a basic immune system mechanisms known as Toll-like receptors (TLRs) to induce selected cytokine biosynthesis. For example, certain IRMs may be useful for treating viral diseases. See p. 1 lines 1-11.
Noelle et al disclose immunostimulatory combinations for treating antiviral diseases. See p. 20 lines 29-31. Noelle et al disclose that therapeutic immunostimulatory combinations may not require an antigen component and that for certain conditions e.g. viral infections, effective treatment may be obtained using an immunostimulatory combination that does not include antigen because the condition e.g. viral infection may provide sufficient condition specific antigen to generate a cell mediated immune response. See p. 24 lines 26-32.
Noelle et al disclose that the immunostimulatory combination comprises a TLR agonist and that the TLR agonist is a combination of TLR agonists including TLR2 agonist and TLR6 agonist and TLR9 agonist. See p. 31 claims 1-4. 
In addition, Noelle et al disclose that the immunostimulatory combination can comprise other active ingredients such as antivirals (see p. 20 lines 23-28).
Snell et al disclose antiviral agents including oseltamivir or ribavirin. Snell et al disclose that the ribavirin is approved for respiratory syncytial virus (RSV) and in 1999 anti-influenza agent oseltamivir was launched. See p. 251 under introduction.
Snell et al disclose that ribavirin when administered by the nebulized route was shown to accelerate recovery from influenza A and B infections in infants and young children. See p. 253 table and column 1.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have added oseltamivir or ribavirin in the composition of the ‘400 claims, thus resulting in the instant invention with a reasonable expectation of success.
 The motivation to do so is that Noelle et al disclose a composition without added antigen comprising TLR9 CpG and antiviral and TLR2/6 agonist can be used to treat a viral infection and Snell et al disclose approved antivirals such as ribavirin or oseltamivir which are active against RSV and Influenza A+B virus which can be added to said composition.
With regards to claims 30 and dependent claims, since, Noelle et al disclose that a combination of TLR agonists can be used to treat a viral infection, administering the composition comprising TLR9 CpG and antiviral and TLR2/6 agonist to a subject that has a viral infection would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made.
With respect to instant claim 34, administering oseltamivir (a neuraminidase inhibitor) separately via the oral route would have been beneficial as Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations throughout the respiratory tract


Claims 22-41 are rejected on the ground of nonstatutory double patenting as  being unpatentable over claims 1-24 of U.S. Patent No. 8883174 (‘174) in view of Noelle et al. WO2004/060319 7/22/04  and Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.
 

 The ‘174 claims disclose that the composition is nebulized and thus it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to administer the nebulized composition with a nebulizer.
The ’174 claims does not disclose that the (aerosolized or nebulized) composition or nebulizer comprises an antiviral pharmaceutical which is used to treat a viral infection.
Noelle et al disclose that compounds called immune response modifiers (IRMs), appear to act through a basic immune system mechanisms known as Toll-like receptors (TLRs) to induce selected cytokine biosynthesis. For example, certain IRMs may be useful for treating viral diseases. See p. 1 lines 1-11.
Noelle et al disclose immunostimulatory combinations for treating antiviral diseases. See p. 20 lines 29-31. Noelle et al disclose that therapeutic immunostimulatory combinations may not require an antigen component and that for certain conditions e.g. viral infections, effective treatment may be obtained using an immunostimulatory combination that does not include antigen because the condition e.g. viral infection may provide sufficient condition specific antigen to generate a cell mediated immune response. See p. 24 lines 26-32.
Noelle et al disclose that the immunostimulatory combination comprises a TLR agonist and a TNF/R agonist such as CD40 ligand, TNF-alpha etc. (see p. 12 lines 8-19) which are being considered for the purposes of this rejection as an antiviral pharmaceutical and that the TLR agonist is a combination of TLR agonists including TLR2 agonist and TLR6 agonist and TLR9 agonist. And the TLR2 agonist is the TLR2/6 (p. 29 lines 30-33) and the TLR9 agonist is a CpG oligodeoxynucleotide. Se p. 31 claims 1-4. 
In addition, Noelle et al disclose that the immunostimulatory combination can comprise other active ingredients such as antivirals (see p. 20 lines 23-28).

Snell et al disclose that ribavirin accelerates recovery from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have added oseltamivir or ribavirin in the composition or a nebulizer comprising the nebulized composition of the ‘174 claims to treat a subject that has a viral infection, thus resulting in the instant invention with a reasonable expectation of success.
 The motivation to do so is that Noelle et al disclose a composition without added antigen comprising TLR9 CpG and antiviral and TLR2/6 agonist can be used to treat a viral infection and Snell et al disclose approved antivirals such as ribavirin or oseltamivir which are active against RSV and Influenza A+B virus which can be added to said composition. 
With respect to instant claim 34, administering oseltamivir (a neuraminidase inhibitor) separately via the oral route would have been beneficial as Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations throughout the respiratory tract


 Claims 22-33 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over all the claims  of U.S. Patent No. 10286065 (‘065).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘065 claims disclose a composition comprising PAM2CSK4 


Claims 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over all the claims  of U.S. Patent No. 10286065 (‘065) as applied to claims 22-33 and 40-41, further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.
The ‘065 claims does not disclose treating a viral infection comprising administering the aerosolized composition while orally administering oseltamivir.
 Snell et al disclose antiviral agents including oseltamivir (a neuraminidase inhibitor (see Snell et al at page 253 column 2) or ribavirin. Snell et al disclose that the ribavirin is approved for respiratory syncytial virus (RSV) and in 1999 anti-influenza agent oseltamivir was launched. See p. 251 under introduction.
Snell et al disclose that ribavirin accelerates recovery from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.



Claim 22-26, 28, 29,32-33 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-8, 11, 13, 15-16 and 26-27 of copending Application No. 16394097 (‘097). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘097 claims disclose a composition comprising a diacylated lipopeptide that is PAM2CSK4; a TLR9 agonist that is immunostimulatory oligonucleotide can be a type C CpG oligodeoxynucleotide and an antiviral pharmaceutical and wherein the composition is formulated for nebulization or aerosolized when the CpG oligodeoxynucleotide is ODN2395 or ODNM362 or ODN10101. With regards to claim 40, since the ‘097 claims disclose a nebulized composition, a nebulizer comprising the PAM2CSK4; a TLR9 agonist and anti-viral would have been prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims  27, 30, 31, 34-39 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-8, 11, 13, 15-16 and 26-27 of copending Application No. 16394097 (‘097) as applied to claims 22-26, 28, 29,32-33 and 40 above, further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.

 Snell et al disclose antiviral agents including oseltamivir (a sialidase inhibitor (see Snell et al at page 253 column 2) or ribavirin. Snell et al disclose that the ribavirin is approved for respiratory syncytial virus (RSV) and in 1999 anti-influenza agent oseltamivir was launched. See p. 251 under introduction.
Snell et al disclose that ribavirin accelerates recovery from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have added ribavirin or oseltamivir to the composition or nebulizer of the ‘097 claims in order to treat a viral infections such as RSV or influenza, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Snell et al disclose that ribavirin accelerates recover from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.
With respect to instant claim 34, administering oseltamivir (a sialidase inhibitor) separately via the oral route would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made because Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations throughout the respiratory tract



 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘573 claims disclose a composition comprising PAM2CSK4 (diacylated lipopeptide), type C CpG oligodeoxynucleotide which is a TLR9 agonist and an antiviral selected from oseltamivir (a neuraminidase inhibitor) or ribavirin wherein the composition is formulated for administration to the lungs by nebulization and wherein the CpG oligodeoxynucleotide is ODN2395 or ODNM362 or ODN10101. 
The ‘573 claims disclose a method of treating, inhibiting or attenuating a viral infection comprising administering said composition to a subject that has or is at risk of viral infection, wherein the virus are those as set forth in instant claim 30 or 31; wherein the composition is administered by nebulization, and each component is administered in an amount of from about 0.1mg/kg to about 100mg/kg of the individual subject’s body weight. The ‘573 claims disclose a nebulizer comprising said PAM2CSK4 and TLR9 agonist and an antiviral pharmaceutical.


Claims 22-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17399821 (‘821). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘821 claims disclose a composition comprising (a) a diacylated lipopeptide i.e. PAM2CSK4 (b) TLR9 ODN selected from ODN2395 or ODNM362 or ODN10101 as TLR 9 agonist and an antiviral pharmaceutical oseltamivir or ribavirin and that the composition is nebulized and is formulated for administration to the lungs. The ‘821 claims disclose a nebulizer comprising said lipopeptide, said TLR9 agonist and said antiviral. 
The ‘821  claims disclose a method of treating or inhibiting or attenuating a viral infection comprising administering an effective amount of said  composition to an 
The ‘621 claims disclose a method of treating or inhibiting or attenuating a viral infection comprising administering an effective amount of said composition that is aerosolized to an individual that has or is at risk of a viral infection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Status of the Claims

Claims 22-41 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Viral Diseases https://www.healthgrades.com/right-care/infections-and-contagious-diseases/viral-diseases retrieved 8/27/21
        2 See Viral Diseases https://www.healthgrades.com/right-care/infections-and-contagious-diseases/viral-diseases retrieved 8/27/21
        3 See Viral Diseases https://www.healthgrades.com/right-care/infections-and-contagious-diseases/viral-diseases retrieved 8/27/21
        4 See Viral Diseases https://www.healthgrades.com/right-care/infections-and-contagious-diseases/viral-diseases retrieved 8/27/21
        5 See Viral Diseases https://www.healthgrades.com/right-care/infections-and-contagious-diseases/viral-diseases retrieved 8/27/21